993 So.2d 1104 (2008)
Wilfredo MYERS, Appellant,
v.
STATE of Florida, Appellee.
No. 1D07-5532.
District Court of Appeal of Florida, First District.
October 7, 2008.
James T. Miller, Jacksonville, for Appellant.
Bill McCollum, Attorney General, and Edward C. Hill, Jr., Special Counsel, Criminal Appeals, Office of the Attorney General, Tallahassee, for Appellee.
Prior report: 846 So.2d 512.
PER CURIAM.
Appellant asserts that the trial court erred by denying his motion for postconviction relief, filed pursuant to Florida Rule of Criminal Procedure 3.850, as untimely and on the merits. Although we agree with appellant that his motion was timely filed, and therefore not procedurally barred, we affirm the denial of the motion on the merits without further discussion.
AFFIRMED.
WOLF, DAVIS, and ROBERTS, JJ., concur.